DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 Claims 1-15 in the reply filed on 16 May 2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the applicant purports the supposed merits of the invention and compares it to prior art.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 line 3 recites "comprised" which is past tense rather tha which would be consistent with the tense used elsewhere.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  Claim 6 line 3 "time" should be "times" and “a fold depth at least” should be “a fold depth of at least”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  Claim 7 line 3 and claim 8 line 3 both recite that multiple filter elements "are consistent and lie in the same plane" while this is interpreted as "are consistent with each other" based on the context of the claims and specification it is somewhat unclear if that is what is actually intended as opposed to simply "have a consistent individual surface" which is another interpretation of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  "ends faces" in line 4 of Claim 9 should read "end faces".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fourth filter element arc internal peripheral face" in line 13.  This limitation is also present in Claim 11 line 5, Claim 15 line 4. There is insufficient antecedent basis for this limitation in the claim. There appears to be an omission of the word “face” in Claim 1 line 9 which reads “a fourth filter element arc internal peripheral”. 
Claim 1 recites the limitation "the combined filter element device" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously establishes “a combined air filter element filtering device” in line 1 of Claim 1 which is referenced consistently as the same limitation in the dependent claim preambles. It is not fully clear if the device of line 16 is the same device as that of line 1. 
Claim 2 is indefinite as it is unclear what the “at least one of” recited in lines 1-2 refers to as the list states a comma between the first two elements, an “or” between the second and third elements and another “or” between the third and fourth elements. It is unclear which of the “or” limitations takes precedence and if it is “the first and second element” or “the first and second element OR the third element” or if just the fourth element would suffice. A suggested correction if the intent is “at least one of” a list of four elements is to remove the “or” between the second and third elements and replace the “or” between the third and fourth elements with an “and”. 
Claim 3 uses the same structure detailed above with regards to Claim 2 and is rejected as indefinite for the same reason. 
The term “about” in claim 6 line 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the relative fold depths of the first filter element or second filter element to the third or fourth filter elements is to a precise understanding because the relative depths are related by an indefinite multiplicative factor modified by "about" which is not defined in the specification.
Claim 8 is indefinite as it is unclear which “lower end face”s are being referred to as the list is unclear. The claim recites “the first filter element, the second filter element, or the third filter element, and the fourth filter element” Is it intended to be “the first filter element and the second filter element, or the third filter element and the fourth filter element” thus choosing one set of pairs or is it “the first filter element, one of the second and third filter element, and the fourth filter element” choosing 3 out of 4 of the elements or is it “the first filter element, the second filter element, or the third filter element AND the fourth filter element” choosing one of the first three and then the fourth filter element. For the purposes of examination this is interpreted as any one element is aligned with any other one element. 
Claim 9 uses the same structure detailed above with regards to Claim 8 and is rejected as indefinite for the same reason. Further the phrase “respective left end faces and right ends faces” is indefinite because it is unclear how many elements are being chosen, and which end faces are discussed because claim 1 requires the four filter elements to be circularly connected and it is unclear whether this requires additional connections not previously established between opposing ends of the filter which would not otherwise be in contact. 
Claim 11 is indefinite as the naming of the filter element end faces is unclear as to whether they are redundantly expressing which filter element the end face belongs to, or whether there are multiple end faces of a specific type for the filter element. For example, “the third filter element arc internal peripheral face of the third filter element” it is unclear whether it is stating that the element arc internal peripheral face belongs to the third filter element twice, or if it is reciting that this is referencing the third, of at least three, filter element arc internal peripheral face(s) which are all a part of the third filter element. Examiner suggests simply deleting “of the [third] filter element” if this is indeed redundant, or clarifying the structure in other ways if it is not redundant. For the purposes of examination, the faces are treated as simply stating which filter element it belongs to, twice. 
Claim 15 uses the same structure detailed above with regards to Claim 11 and is rejected as indefinite for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418).
With regards to Claim 1 Pflueger teaches:
A filter element, part 5, which has an oval or racetrack shape and a hollow center. The filter element comprises two flat generally cuboid sections which reads on applicant's claimed first and second filter elements and two elongated semi-circular sections which reads on applicant's claimed third and fourth filter elements. (See Pflueger Fig. 20 annotated below and Col. 12 lines 18-25, 62-67, Col. 13 lines 5-24)

    PNG
    media_image1.png
    549
    786
    media_image1.png
    Greyscale

Pflueger does not explicitly teach that the filter element sections are separate filter elements which are then combined into a singular oval shape. It would have been obvious to one of ordinary skill in the art that an integral thing can be made of separate pieces which are then combined to make one piece. Similarly, it would have been obvious that a filter made of one piece could be made of separate pieces. These pieces would cooperate to form a single filter and when combined would be indistinguishable from a filter made of a singular piece and thus a filter with the same structure, such as the filter taught by Pflueger, would be an obvious and equivalent alternative to one made of separate pieces to one of ordinary skill in the art at the time of filing. See MPEP 2144.04(V-C)
With regards to Claims 2-3 and 5 Pflueger teaches:
(Claim 2) The filter element is made of a filter medium or filter paper which reads on applicant's claimed a sheet of cellulose as paper is commonly made of cellulose. (See Pflueger Col. 1 lines 54-57)
(Claim 3) The filter medium is folded in a zigzag pattern which reads on applicant's claimed a material sheet formed into a repeated back and forth pattern of waves and troughs connected by crests. (Claim 5) The filter medium is folded which reads on applicant's claimed the crests are folded.  (See Pflueger Fig. 20 and Col. 4 lines 54-58 and Col. 13 lines 5-7)
With regards to Claims 7-8 Pflueger teaches:
(Claim 7) The filter element sections have an upper end face which are consistent with each other and lie in the same plane to connect to the end plate part 11. (See Pflueger Fig. 20)
(Claim 8) the filter element sections have a lower end face with are consistent with each other and lie in the same plane to connect to end plate part 10. (See Pflueger Fig. 20)
With regards to Claim 9 Pflueger teaches:
The filter element sections are integral with one another and collectively form an oval shape which air must pass through in order to go from the inlet of the filter to the outlet of the filter. Thus, one of ordinary skill in the art would find it obvious to combine four separate filter elements with a sealant between the sections in order to have the four sections act as one. 
In the alternative the four sections have a left face which connects with and is sealed to the end plate part 11, and a right face which connects with and is sealed to the end plate part 10. (See Pflueger Col. 8 lines 34-41)
With regards to Claim 10-11 Pflueger teaches:
A supporting frame, part 9, which reads on applicant's claimed supporting framework cage structure disposed in the hollow center portion to which the four filter element sections are secured. (See Pflueger Fig. 20 and Col. 13 line 8-12)
With regards to Claim 12-14 Pflueger teaches:
(Claim 12) An end plate, part 11, which comprises an outflow opening, part 8, with a flow ring, part 29, which reads on applicant's claimed ring-shaped upper fixing cover. (See Pflueger Fig. 20-24 and Col. 8 lines 34-41)
(Claim 13) An end plate, part 11, which covers the central hollow portion of the filter which reads on applicant's claimed seal portion for covering the hollow portion across a portion of the upper end faces of the filter elements. 
(Claim 14) An end plate, part 10, which reads on applicant's claimed lower fixing seal ring. (See Pflueger Fig. 20-24 and Col. 8 lines 34-41)
With regards to Claim 15 Pflueger teaches:
The filter is formed in a frusto-conical shape such that the outer end faces of the four sections of the filter are inclined. (See Pflueger Fig. 23 and Col. 13 lines 13-24)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418) as applied above in the rejection of Claim 3 in further view of Sanocki et al. (US 2015/0047508).
With regards to Claim 4:
Pflueger teaches the claimed invention except for the crests are folded rather than curved.
Sanocki teaches:
Sinusoidal pleats which are curved and are distinguished from “zig-zag” pleats by the larger curve radii at the crests of the pleated media. (See Sanocki Paragraph 34 and Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize sinusoidal pleats, the pleat style taught by Sanocki, instead of zig-zag or folded pleats, such as the pleats taught by Pflueger, which Sanocki teaches are known equivalents of folding with varying levels of stiffness in the resulting pleat structure and one of ordinary skill in the art at the time of filing would have known to choose the appropriate stiffness for the application and thus utilize the appropriate method of pleating the filter material to achieve that stiffness as taught by Sanocki Paragraphs 34 and 65. See MPEP 2144
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger et al. (US 10,300,418) as applied above in the rejection of Claim 1 in further view of Haberkamp et al. (US 2007/0157589).
With regards to Claim 6:
Pflueger does not teach:
The filter element sections have different fold or pleat depths.
Haberkamp teaches:
Varying pleat depth on different sections of a race-track or oval designed filter element in order to maximize the filtration area while preventing blind off in the radius sections.  (See Haberkamp Fig. 6-8 and Paragraphs 25-27 describing embodiments shown in Fig. 6-8, 32 describing the motivation to vary pleat depth)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the static pleat depth of the filter of Pflueger to incorporate the variable pleat depths taught by Haberkamp to achieve the benefits of increased filtration area while preventing blind off of radius sections as taught by Haberkamp Paragraph 33. While Haberkamp does not teach an explicit ratio of one section to another section it would have been obvious to one of ordinary skill in the art that the Haberkamp provides ample evidence that the relative fold or pleat depths is a result effective variable and that experimentation to find an appropriate relative pleat depth would be well with the skill of one of ordinary skill in the art in view of the teachings of Haberkamp. Further, while precise numbers are not given the Figure 7 of Haberkamp does appear to show a filter with radial sections which are approximately half the pleat depth of the flat sections. Thus, one of ordinary skill in the art would find it obvious to try a range which reads on applicant's claimed flat sections being 1.1 to 4 times larger than the curved or radial sections.  See MPEP 2144.05
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776